Citation Nr: 0111253	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation is warranted for asbestos pleural 
disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to an earlier effective date for the grant of 
service connection for asbestos pleural disease, prior to May 
29, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Service connection was granted for asbestos pleural disease 
in March 1998, and a 30 percent evaluation was assigned.  The 
United States Court of Appeals for Veterans Claims has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

This decision will address the issue of what evaluation is 
warranted for asbestos pleural disease.  The issue of 
entitlement to an earlier effective date for the assignment 
of service connection for asbestos pleural disease will be 
deferred pending completion of the requested development.  


REMAND


The veteran questions the propriety of the 30 percent 
evaluation which has been assigned for his newly service-
connected asbestos pleural disease. He was most recently 
examined for disability evaluation by VA in March 1998.  The 
Board finds that this examination is not adequate for rating 
purposes with respect to the veteran's service-connected 
asbestos pleural disease.  Diagnostic Code 6833 requires, 
inter alia, a test for Diffusion Capacity of the Lung for 
Carbon Monoxide by a Single Breath Method (DLCO (SB)).  This 
test may afford an independent basis for a higher rating in 
this case, but was not performed during that examination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:


1. The RO should schedule the veteran for 
a VA respiratory examination to determine 
the extent and severity of his asbestos 
pleural disease.  All necessary tests 
should be conducted, including pulmonary 
function testing that utilizes the DLCO 
test as required by Diagnostic Code 6833, 
and any other applicable tests cited in 
that code, and all findings reported in 
detail. The claims file, including a copy 
of this REMAND, must be made available to 
the examiner in conjunction with the 
examination, for proper review of the 
medical history.  The examination report 
should reflect whether such a review of 
the claims file was made.  Reasons and 
bases for all conclusions should be 
provided.

The veteran should be informed of the 
potential consequences of his failure to 
report for any examination scheduled.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should then readjudicate the 
veteran's claims.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional 

evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).       



